Citation Nr: 0940889	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied the benefit sought 
on appeal.

The Veteran appeared at a Board hearing via video conference 
in January 2008 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

In a decision dated in February 2008, the Board denied the 
Veteran's appeal.  He appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In 
October 2008, the Veteran, through his attorney, and the 
Secretary of Veterans Affairs, submitted a Joint Motion For 
Remand (Motion).  In an Order also dated in October 2008, the 
Court granted the Motion, vacated the February 2008 Board 
decision, and remanded the case to the Board for further 
appellate review consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The essence of the Motion was that VA did not fully assist 
the Veteran in the development of his claim, in that there 
was sufficiently definite information to merit an inquiry to 
the U. S. Army and Joint Services Records Research 
Center (JSRRC) which was not pursued.  The Board notes the 
examiner at the July 2004 examination diagnosed PTSD versus 
malingering.  The Board addresses these concerns in the 
instructions set forth below.

Accordingly, the case is REMANDED for the following action:

1.  The Board notes the Veteran's 201 file 
is not in the claims file.  The AMC/RO 
should endeavor to obtain another copy.  If 
the AMC/RO cannot locate such records, the 
RO must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The AMC/RO must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal.

The letter should also ask the Veteran to 
provide supporting evidence to show Willie 
Lee Joe was his half brother.  The AMC/RO 
should also ask the Veteran to provide 
information as to the location where he 
resided on the Long Binh, Vietnam, 
military installation.  Inform the Veteran 
that, if an inquiry is submitted to JSRRC, 
the AMC/RO will use the date he provided 
at his January 2008 hearing, i.e., mid-
January 1969.

3.  After the above is complete, and 
regardless whether additional records or 
evidence are obtained, the AMC/RO should 
arrange for psychological and psychiatric 
examinations of the Veteran.  Request that 
all appropriate diagnostic tests for PTSD 
be performed.  The claims file must be 
provided to the examiner(s) as part of the 
examination.   After examining the Veteran, 
reviewing the psychological testing 
results, and reviewing the claims file, the 
examiners should diagnosis any acquired 
psychiatric disorder present.  If PTSD is 
diagnosed, the specific verified stressor 
should be set forth, to include whether the 
stressor occurred in-service or thereafter.  
If other psychiatric pathology is present, 
the etiology of that other pathology should 
be described to the extent possible.  To 
the extent a determination cannot be made 
without resort to speculation, that too 
should be noted in the examination reports.

In considering any report concerning the 
death of Army Specialist Fourth Class 
Willie Lee Joe, the examiner is hereby 
notified that Specialist Joe served in 
Vietnam from October 14, 1968 until June 6, 
1969 when he was killed in action.  
http://thewall-usa.com/info.asp?recid=25953  
The Veteran in turn served in Vietnam from 
January to December 1969.  There is, 
however, no evidence that Specialist Joe 
served in the same unit, or that they were 
in the same geographical area at the time 
of Specialist Joe's death.  See page 5 of 
the January 2008 hearing transcript. 

4.  After the examination development 
requested has been completed, the AMC/RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective procedures 
at once.

5.  If, and only if, an examiner renders a 
diagnosis of PTSD and links it to one of 
the Veteran's claimed stressors will the 
AMC/RO inquire of JSRRC.  Ask the JSRRC to 
research the records of enemy mortar or 
artillery attacks, if any, on the Long 
Binh, Vietnam, military installation in 
January 1969, to include-if available, the 
precise area of the Long Binh installation 
attacked, and the location of the 
appellant's unit vis-à-vis that location.  
The JSRRC should also be asked to determine 
whether the Veteran's unit was in the area 
that received enemy fire on the date 
provided by the Veteran.

6.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

